DETAILED ACTION
This office action is a response to an application filed on 06/14/2019 in which claims 12-22 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-008445, filed on 01/20/2017 which papers have been placed of record in the file.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/14/2019 is being considered by the examiner.
Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102 (AIA )
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Regarding claim 12, Yamada discloses a rotor (figs. 27, 28: 10E, para. [0154]) comprising: 
a rotor core (fig. 28: 12) in a cylindrical shape that includes a plurality of salient pole portions (12a) protruding in a radial direction and extends along a central axis; and 
a plurality of magnetic pole portions each including a rotor magnet (13) and alternately arranged with the salient pole portions (12a) in a circumferential direction of the rotor core (12) on a surface or a radially inner side of the rotor core (12); wherein 
the salient pole portions (12a) correspond to one magnetic pole of the rotor (Fig.27, one magnetic pole of rotor 10E, paras. [0155], [0164]); 
the magnetic pole portions (magnetic pole of magnet 13) correspond to another magnetic pole of the rotor (Fig.27, another magnetic pole of rotor 10E, paras. [0155], [0164]); 
each of the salient pole portions (12a) includes, in a cross-section perpendicular to the central axis, 
a salient pole outer surface (figs.27, 28: 12c) in an arc shape protruding in the radial direction; each of the magnetic pole portions includes, in the cross section, a magnetic pole outer surface (13b) in an arc shape protruding in the radial direction; and the salient pole outer surface (12c) includes, in the cross section, a radius of curvature 

Regarding claim 17, Yamada discloses the rotor (Fig.27, 10E) according to claim 12, wherein the rotor magnet (13) is disposed on the outer circumferential surface of the rotor core (12).
Regarding claim 18, Yamada discloses the rotor (Fig.27, 10E) according to claim 17, wherein in the rotor magnet (13), in the cross section, an outer circumferential side in the radial direction has an arc shape defining the magnetic pole outer surface (paras. [0155], [0164]).
Regarding claim 21, Yamada discloses a motor (e.g. see abstract, a motor, rotor 10E is a part of a motor, para. [0004]) comprising the rotor (Fig.27, rotor 10E) according to claim 12.

Claim Rejections - 35 USC § 103(AIA )
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. Pub. No.: US 20100301695 (hereinafter Yamada) in view of Takizawa et al. Pub. No.: US 20160315528 (hereinafter Takizawa).
Regarding claim 13, Yamada discloses the rotor (figs.27, 28: 10E), the salient pole outer surface (12c) and the magnetic pole outer surface (13b), but fails to disclose a length of the salient pole outer surface in the circumferential direction is larger than a length of the magnetic pole outer surface in the circumferential direction.
However, Takizawa discloses the rotor (fig.8: rotor, para. [0029]) according to claim 12, wherein a length of the salient pole outer surface in the circumferential direction is larger than a length of the magnetic pole outer surface in the circumferential direction (e.g. see fig.8: note: a length of rotor core 22 in the circumferential direction is larger than a length of the magnetic pole outer surface of the magnet 23 in the circumferential direction, para. [0111]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yamada’s invention with the length of the salient pole outer surface in the circumferential direction .
11.	Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. Pub. No.: US 20100301695 (hereinafter Yamada) in view of Naitou Pub. No.: US 20140117792 (hereinafter Naitou).
Regarding claim 14, Yamada discloses the rotor and salient pole portions (fig.28: rotor 10E and 12a), but does not explicitly disclose each of the salient pole portions includes, in the cross section, a salient pole tapered portion at at least one end portion in the circumferential direction, where the outer surface of the salient pole portion is linearly inclined toward a base end side of the salient pole portion from a center to an outer side of the salient pole portion in the circumferential direction.
However, Naitou discloses the rotor (fig.1A: 1) according to claim 12, wherein each of the salient pole portions (42) includes, in the cross section, a salient pole tapered portion (see fig.1A below) at at least one end portion in the circumferential direction, where the outer surface of the salient pole portion (44) is linearly inclined toward a base end side of the salient pole portion (see fig.1A below) from a center (e.g. see dotted line between 42 and 44) to an outer side of the salient pole portion (core body outer wall 22) in the circumferential direction.

    PNG
    media_image1.png
    440
    595
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yamada’s invention with the salient pole tapered portion at at least one end portion in the circumferential direction, where the outer surface of the salient pole portion is linearly inclined toward a base end side of the salient pole portion from a center to an outer side of the salient pole portion in the circumferential direction as disclosed by Naitou in order to provide a rotor of which magnetic balance and strength is not decreased, and of which rotation balance is improved (para. [0006] of Naitou).
Regarding claim 15, Yamada discloses the rotor and salient pole portions (fig.28: rotor 10E and 12a), but does not explicitly disclose the salient pole portion includes the 
Naitou discloses the rotor (fig.1A: 1) according to claim 14, wherein the salient pole portion includes (42) the salient pole tapered portion at each of both end portions in the circumferential direction, when viewed from the cross section (e.g. see fig.1A below).

    PNG
    media_image2.png
    407
    552
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yamada’s invention with the salient pole tapered portion at each of both end portions in the circumferential direction, when viewed from the cross section as disclosed by Naitou in 
Regarding claim 16, Yamada discloses the rotor (figs. 27, 28: 10E, para. [0154]), but does not explicitly disclose each of the magnetic pole portions includes, in the cross section, a magnetic pole tapered portion at at least one end portion in the circumferential direction, where the outer surface of the magnetic pole portion is inclined toward a base end side of the magnetic pole portion from a center to an outer side of the magnetic pole portion in the circumferential direction; and an inclination of the salient pole tapered portion with respect to a reference line passing through an outer end in the circumferential direction at the at least one end portion of the salient pole portion and extending in the radial direction is larger than an inclination of the magnetic pole tapered portion with respect to a reference line passing through an outer end in the circumferential direction at the at least one end portion of the magnetic pole portion and extending in the radial direction.
However, Naitou discloses the rotor according to claim 14, wherein each of the magnetic pole portions (50) includes, in the cross section, a magnetic pole tapered portion (see fig.1A below) at at least one end portion in the circumferential direction, where the outer surface of the magnetic pole portion (e.g. outer surface of magnet 50) is inclined toward a base end side of the magnetic pole portion (see fig.1A below) from a center to an outer side of the magnetic pole portion (see fig.1A below) in the circumferential direction; and an inclination of the salient pole tapered portion (see fig.1A below) with respect to a reference line (see fig.1A below a reference line Y) passing through an outer 

    PNG
    media_image3.png
    546
    717
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yamada’s invention with an inclination of the salient pole tapered portion with respect to a reference 
Regarding claim 19, Yamada discloses the rotor (fig.28: rotor 10E), but does not explicitly disclose the rotor magnet is disposed radially inward of the rotor core and has a rectangular shape in the cross section.
However, Naitou discloses the rotor according to claim 12, wherein the rotor magnet is disposed radially inward of the rotor core and has a rectangular shape in the cross section (fig.4: magnet 53, rotor core 20, para. [0059]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yamada’s invention with the rotor magnet is disposed radially inward of the rotor core and has a rectangular shape in the cross section as disclosed by Naitou in order to provide a rotor of which magnetic balance and strength is not decreased, and of which rotation balance is improved (para. [0006] of Naitou).
Regarding claim 20, Yamada discloses the rotor (fig.28: rotor 10E), but fails to disclose the rotor magnet includes neodymium.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yamada’s invention with the the rotor magnet includes neodymium as disclosed by Naitou in order to provide a rotor of which magnetic balance and strength is not decreased, and of which rotation balance is improved (para. [0006] of Naitou).
12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. Pub. No.: US 20100301695 (hereinafter Yamada) in view of Aono et al. Pub. No.: US 20110297474 (hereinafter Aono).
Regarding claim 22, Yamada discloses the motor (para. [0004] indicates motor) according to claim 21, further comprising: a stator (fig. 17: stator 20) in a columnar or cylindrical shape radially disposed to face the rotor (fig. 28, rotor 10E) and including a plurality of coils (fig. 17: coils 22); 
but Yamada doesn’t explicitly disclose wherein in the cross-section, the plurality of coils include a plurality of in-phase coil groups in which the plurality of coils connected in phase and in series to each other are arranged in the circumferential direction of the stator; and in the plurality of in-phase coil groups, in-phase coil groups including in-phase coils are connected in parallel to each other.
However, Aono discloses the motor according to claim 21, further comprising: a stator (para. [0016], figs. 3, 6: stator 1) in a columnar or cylindrical shape radially disposed 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yamada’s invention with the plurality of in-phase coil groups in which the plurality of coils connected in phase and in series to each other are arranged in the circumferential direction of the stator; and in the plurality of in-phase coil groups, in-phase coil groups including in-phase coils are connected in parallel to each other as disclosed by Aono in order to make such arrangement possible to simplify the wire connection between the stator and the bus bar unit, and therefore provide excellent work efficiency (para. [0038] of Aono).
Examiner's Note:
13.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in 
14.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
15.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi et al. Pub. No.: US 20140159534 A1 teaches a rotor for a rotating electric machine
CONTACT INFORMATION
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Htet Z. Kyaw/ (04/24/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837